TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00391-CR


                                    Tyler Harrell, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-16-202466, THE HONORABLE KAREN SAGE, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 5, 2018. On counsel’s

motions, the time for filing was extended to February 4, 2019. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

February 19, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on February 7, 2019.



Before Chief Justice Rose, Justices Goodwin and Smith

Do Not Publish